965 F.2d 1063
NOTICE: Federal Circuit Local Rule 47.8(b) states that opinions and orders which are designated as not citable as precedent shall not be employed or cited as precedent.  This does not preclude assertion of issues of claim preclusion, issue preclusion, judicial estoppel, law of the case or the like based on a decision of the Court rendered in a nonprecedential opinion or order.In re Paul K. CORONEL.
No. 92-1156.
United States Court of Appeals, Federal Circuit.
March 13, 1992.

Before RICH, PAULINE NEWMAN and MICHEL, Circuit Judges.
ORDER
RICH, Circuit Judge.


1
On December 10, 1991, Paul K. Coronel filed a notice of appeal seeking review of a patent examiner's final rejection.   On January 30, 1992, the court directed Paul K. Coronel to show cause why his appeal should not be dismissed as premature.   Coronel responded.


2
Pursuant to 28 U.S.C. § 1295(a)(4)(A), this court has jurisdiction to review decisions of the Board of Patent Appeals and Interferences.   Coronel concedes that he did not seek review of the examiner's rejection by the Board of Patent Appeals and Interferences.   Hence, Coronel's appeal is clearly premature.   This court has no jurisdiction to review an appeal of a patent examiner's final rejection.


3
Accordingly,

IT IS ORDERED THAT:

4
Coronel's appeal is dismissed.